DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Baba (JP 08155702).
Regarding claims 1 and 3, Baba discloses a cutting insert having a surface that relates to cutting, the surface comprising cBN sintered material, ceramics or cermet (Paragraph [0012] of the English translation provided by Applicant on 04/23/2019). The cutting insert comprises a rake face, a flank face and a chamfer 6/8 located between the rake face and the flank face. A cutting edge 7 is formed by a ridgeline at which the flank face and the chamfer intersect. The cutting edge comprises a cutting edge portion for push cutting, a cutting edge portion for pull cutting and a connecting edge portion located between the cutting edge portion for push cutting and the cutting edge portion for pull cutting. In the chamfer location along the cutting edge, the chamfer located along the connecting cutting edge portion has a minimum width (see Fig. 4a) not less than 0.02 mm and not more than 0.3 mm (Paragraph [0019]).

    PNG
    media_image1.png
    479
    470
    media_image1.png
    Greyscale


Baba discloses the chamfer width along the cutting edge portion for push cutting W2 being larger than the width of the chamfer along the connecting cutting edge portion as well as the chamfer width along a region of the cutting edge portion for pull cutting adjacent the connecting cutting edge W3 portion being larger than the width of the chamfer along the connecting cutting edge portion (see Fig. 4a).
Baba does not disclose the exact width(s) of the chamfer in these sections other than them lying in the range of 0.02 mm to 0.2 mm (Paragraph [0019]). However, Baba does discuss the effects of the chamfer width on the strength of the cutting edge and expense of the insert (also Paragraph [0019]).
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to form the chamfers on the cutting edge portion for push cutting and the cutting edge portion for pull cutting to be within the range of 1.2 ≤ W2/W1 ≤ 10 and 1.2 ≤ 
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 5, Baba discloses the rake face of the cutting insert having a positive rake angle (see Fig. 4b), but Baba does not disclose the exact value of the rake angle.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the insert to have a rake angle of between 1° and 10° at a cross section bisecting an apex angle of a nose portion depending on the material of the workpiece, to optimize the cutting performance of the insert (see also the above-cited optimization case law).
Regarding claim 6, Baba discloses the cutting insert comprising a cutter material 3 and a base material 1. The cutter material comprises cBN sintered material, ceramics or cermet (Paragraph [0012]) and the cutter material comprises the rake face, the flank face, the chamfer and the cutting edge.
Regarding claim 7, Baba does not disclose the distance along the cutting edge portion for push cutting between an apex of the cutting edge of a nose portion and the connecting edge portion, or the length of the cutting edge portion itself.

Additionally, where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Response to Arguments
Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive. Applicant argues that Baba does not disclose the claimed cutting portions or the chamfer located between the rake face and the flank face. These arguments are respectfully traversed.
First, regarding Applicant’s assertion that Baba does not disclose the claimed cutting portions, absent any explicit structure of what constitutes these portions, the portions for push cutting, pull cutting and connecting cutting edge portions are simply portions of the cutting edge capable of performing as claimed. As such, the annotated Figure provided in the Non-Final Rejection of 05/28/2021 and reproduced above indicate what is being regarded as these claimed portions in the prior art.
Second, Applicant’s argument that the chamfering portion 6 is located between the chip breaker and flank face and not the rake face and flank face is not found only the chamfering portion lying between the rake and flank faces.
Accordingly, the grounds of rejection relied upon are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722